USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                           UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                ____________________       No. 95-1392                                   UNITED STATES,                                      Appellee,                                         v.                                   ERNIE SANTIAGO,                                Defendant, Appellant.                                ____________________                    APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                    [Hon. Michael A. Ponsor, U.S. District Judge]                                ____________________                                       Before                               Torruella, Chief Judge,                          Stahl and Lynch, Circuit Judges.                                ____________________            Antoinette L. Hall and Payne & Hall on brief for appellant.            Donald K.  Stern,  United States  Attorney,  and Andrew  Levchuk,       Assistant                 United States Attorney, on Motion for Summary Disposition for       appellee.                                ____________________                                   April 14, 1997                                ____________________                 Per  Curiam.    Upon  careful  review  of  the   record,            appellant's brief, and  the government's  motion for  summary            disposition,                         we                           perceive                                    no error in appellant's sentence as an            armed career criminal under 18 U.S.C. S 924(e)(1).  His three            prior convictions properly were counted against him,  because            they                 involved                         different                                   dates, locations, and victims; it makes            no               difference                          that                              two                                  of the convictions were consolidated for            sentencing or  that  all three  of  the sentences  were  made            concurrent.  See United States v. Riddle, 47 F.3d 460, 461-62            (1st Cir. 1995).                  Affirmed.  See 1st Cir. Loc. R. 27.1.                                         -2-